Citation Nr: 1313515	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-35 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to June 22, 2009.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD, since June 22, 2009.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1968 to July 1971, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Decision Review Officer (DRO) at the Buffalo, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an initial evaluation of 30 percent effective from March 8, 2005, and from a February 2009 rating decision which denied entitlement to TDIU.  

The Veteran expressed disagreement with the assigned evaluation for PTSD, and in a July 2009 decision, during the processing of the appeal, an increased 50 percent evaluation was assigned for PSTD effective June 22, 2009.  The Veteran elected to continue his appeal with regard to both stages of initial evaluation; that correspondence also referred to his total disability, and is taken as a notice of disagreement (NOD) with the February 2009 denial of TDIU.

In a January 2012 decision, the Board denied entitlement to an increased initial evaluation for either stage; TDIU was not considered.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in a May 2012 decision, based on a Joint Motion for Remand, vacated the Board's determinations and remanded the matters for further consideration.

In the January 2012 decision, the Board noted that the issue of service connection for alcoholism as secondary to PTSD had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  A review of the claims file, to include records maintained electronically as part of the Virtual VA system, does not reveal that any action has yet been taken on the claim.  Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

Moreover, in alleging entitlement to TDIU, the Veteran has not maintained that his PTSD alone renders him unemployable; he instead alleges that his PTSD in conjunction with other disabilities, including alcoholism, peripheral neuropathy, and heart disease, leave him unable to obtain or retain substantially gainful employment.  These allegations serve to raise a claim of service connection for peripheral neuropathy and a heart condition, to include as secondary to alcoholism.  As this claim has not been adjudicated by the RO (to include consideration of reopening a previously denied claim of service connection for neuropathy), it also is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that higher evaluations than are currently assigned are warranted throughout the appellate period, on either a schedular or extraschedular basis.

Regarding schedular evaluations, a review of the record, to include VA and private treatment and examination reports, reveals that alcohol use has had a tremendous impact upon the Veteran's psychiatric symptomatology and functioning.  Increased or resumed alcohol consumption invariably accompany reports of increased PTSD symptoms.

Accordingly, the question of PTSD evaluation is inextricably intertwined with the pending claim of service connection for alcoholism, which is alleged to be caused or aggravated by PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Further, in light of the passage of almost four years since the most recent VA examination, a new mental disorders evaluation is advisable.

With regard to extraschedular evaluation, to include TDIU, remand is required for several reasons.  First, no statement of the case (SOC) has been issued.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Further, the Veteran's allegation of entitlement is inextricably intertwined with resolution of the open and pending claims of service connection for alcoholism and peripheral neuropathy, and evaluation of PTSD.  TDIU is dependent upon consideration of the impact of all service-connected disabilities on a Veteran's ability to obtain and retain substantially gainful employment.  The Veteran has reported that these disabilities, in addition to PTSD, impact his employability.  This is supported by the findings of the Social Security Administration (SSA).

On remand, the open claims must be resolved and then entitlement to TDIU again considered.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to develop and adjudicate the Veteran's inextricably intertwined claims of service connection for alcoholism, peripheral neuropathy, and congestive heart failure.

2.  Associate with the claims file complete VA treatment records from the medical center in Buffalo, New York, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of January 2013 to the present.

3.  After completion of the above, schedule the Veteran for a VA PTSD review examination.  The examiner must describe in full the current status of the Veteran's service-connected PTSD, to include discussion of the impact of such on his occupational functioning.

The examiner should, to the extent possible, distinguish symptoms and manifestation of alcohol abuse from PTSD.  If symptoms and impacts cannot be separated, such should be clearly stated.

4.  Issue an SOC addressing the question of entitlement to TDIU, considering all currently service-connected disabilities.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



